Citation Nr: 1517596	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for myelodysplastic syndrome and acute myeloid leukemia, to include as based on in-service radiation or chemical exposure.  



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1954 to September 1974.  The Veteran died in December r2009 and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

After perfecting a timely appeal in May 2009, the Veteran died in December 2009.  In January 2010, within one year of the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation.  Accordingly, the RO, in a November 2012 decision, correctly substituted the appellant as the claimant for the purposes of processing the Veteran's prior service connection claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  

The Board remanded the case to schedule the appellant for a videoconference hearing in June 2013.  In January 2015, the appellant testified at that videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of the hearing is of records in the Veterans Benefits Management System (VBMS).  VBMS does not include any other documents pertinent to the present appeal.  The Veteran's Virtual VA claims file only contains records that are duplicative of those in the paper claims file.  The case has since been returned to the Board.  

Following that January 2015 Hearing, the Board granted the appellant's May 2014 motion to advanced her case on its docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2010, subsequent to the RO's April 2009 statement of the case, the appellant submitted the Veteran's final hospice and oncology treatment records to support her DIC claim.  She also submitted a medical opinion from the Veteran's private oncologist in April 2014.  At the January 2015 hearing, the appellant submitted a private medical opinion from the Veteran's private urologist, a lay statement, and research related to leukemia and radiation exposure.  Although these submissions constitute additional evidence subject to 38 C.F.R. § 20.1304(c), the appellant also submitted waivers in May 2013, May 2014, and at the January 2015 hearing, allowing the Board's initial review of this new evidence.  38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, remand is required to confirm that all radiation evidence has been gathered.  The Veteran's service treatment and service personnel records verify his exposure to radiation with several military occupational specialties specifically involving nuclear weapons from April 1957 to April 1966, and a DD 1141 showing an accumulative total radiation dose of 250L.  However, the entries on the DD 1141 only date from August 1958 to December 1964, leaving the periods from April 1957 to August 1958 and January 1965 to April 1966 unaccounted for.  IN addition, the Veteran specifically argued much of his exposure came from participation in Operation Cottonseed, which was verified, via a July 2008 email, in 1955 to 1956.  Therefore, there may be an additional DD 1141 or other records pertaining to radiation exposure available for this Veteran.  Remand is required to make attempts to obtain those records.  

Remand is also required to obtain a dose estimate and medical opinion.  As the Veteran's disorder developed into a form of leukemia, there is now a radiogenic disease and a dose estimate and opinion must be obtained.  38 C.F.R. § 3.311(a)(2).  Therefore, remand is required for obtaining that dose estimate and that opinion.  

Remand is required to obtain a medical opinion regarding chemical exposures.  The Veteran has asserted that his disorder may also be due to exposure to various chemicals he was exposed, to include zinc chromate.  He and the appellant submitted materials in support of that claim.  The Board finds that medical opinion is warranted.

Finally, the Board notes that although the Appellant has submitted several medical opinions in support of her claim, it is not clear that any of these doctors have had a full understanding of the extent and type of the Veteran's radiation exposure based on his service treatment records and personnel records as discussed above.  Accordingly, without such foundational information or supporting explanations, the Board does not find these opinions probative enough upon which to grant service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Air Force, Defense Personnel Records Information Retrieval System (DPRIS), the National Archives and Records Administration (NARA), the National Personnel Records Center (NPRC), the Defense Threat Reduction Agency (DTRA), or any other appropriate repository to attempt to verify any additional radiation exposure during the Veteran's service from March 1954 to September 1974.  Obtain copies of any pertinent records.  Document for the claims file which repositories were contacted and why.

Accomplish any additional action necessary, to include any follow-up action(s) requested by any contacted entity.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Appellant and her representative.  

2.  After obtaining any outstanding records pertaining to in-service radiation exposure, forward the Veteran's service personnel records reflecting military occupational specialties specifically involving nuclear weapons from April 1957 to April 1966, service treatment records including the DD 1141 reflecting radiation exposure from August 1958 to December 1964, and any additional records pertaining to in-service radiation exposure recovered on remand to the Undersecretary for Health in accordance with the proper procedures for obtaining dose estimates outlined at 38 C.F.R. § 3.311(a)(2); and request a radiation dose estimate for the Veteran.  

3.  After obtaining any outstanding records pertaining to in-service radiation exposure and a dose estimate, refer the claims for service connection to VA's Under Secretary for Benefits for an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not the Veteran's myelodysplastic syndrome and acute myeloid leukemia resulted from in-service radiation exposure.  

4.  After any additional records are associated with the claims file, obtain a medical opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's myelodysplastic syndrome and acute myeloid leukemia resulted from inservice chemical exposure.  The examiner must address all submitted articles regarding the Veteran's chemical exposures, to include the April 2000 Air Force article regarding toxicity, the August 2001 New Jersey Department of Health Fact Sheet, the Technical Order 1-1.636, and the private opinions of record.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

